Exhibit 10

Message [slide2.jpg]

INITIAL: Lessee MAIN STREET PROPERTIES P.O. BOX 1043 TIBURON, CALIFORNIA 94920
COMMERCIAL LEASE THIS LEASE is made and entered into on August 1. 2005. by and
between LALEH S. ZELINSKY and BARBARA Z. ABRAMS, dba MAIN STREET PROPERTIES,
hereinafter referred to as "LESSOR' and TAMALPAIS BANK, hereinafter referred to
as "LESSEE". For and in consideration of the terms. conditions, covenants and
agreements hereinafter set forth, to be kept and performed by the lessor and
Lessee, Lessor hereby leases to Lessee and Lessee hereby bases from Lessor. the
premises herein described for the term, al the rental and subject to and upon
all d the terms, conditions. covenants and agreements herein set forth. Lessor
acknowledges receipt of the following amounts, to be applied as designated, A.
First instalment of rent $ 7,000.00 B. Security Deposit: $ 7,000.00 TOTAL:
$14,000.00 1. PREMISES DESCRIPTION: The premises leased by this lease
(hereinafter "'Premises"), are located in the Town of Tiburon. Mann County,
California, and are commonly known as 1650 Tiburon Boulevard, Tiburon, CA 94920.
The Premises consist of 2,230 square feet. and the building of which the
Premises are e part (the "Building") consists of 14,396 square feet. The ratio
of the square footage of the Promises to the total square Lease. A diagram of
the Building and the Premises showing the layout of both is attached in this
Lease as Exhibit A. footage of the Building shall be the basis for any
allocations of costs provided tot in this 2. TERM: The term of this base shall
be for a period of ten (10) years, commencing Lessor (Illegible) Lessor



--------------------------------------------------------------------------------





Message [slide3.jpg]

on August 15, 2005 and shall terminate on July 30, 2015. 3. RENT. The base rent
due Lessor from Lessee under this lease shall be a total of $819,000 00. This
amount shall be payable in monthly installments of 57,000.00, beginning on
November 15, 2005 to allow Lessee time for substantial completion of tenant
improvements. and each subsequent installment being due on the first day of each
and every month thereafter until the total amount of rent specified herein shall
be satisfied. All installments of rent shall be paid (o Lessor or Its authorized
agent a1 P.O. Box 1043. Tiburon, California 94920, or such other address as
Lessor may designate by notice in accordance with Paragraph 24. In the event
that any installment of tent due hereunder, whether minimum, percentage. or
both, is not paid within ten (10) days of its due date, such payment due shall
be subject to a late payment service fee in an amount equal to the greater of
1.5% per month on any delinquent amount or $50.00 per month on any delinquent
amount. Any waiver of the late payment fee by the Lessor, whether a we time or
more waiver, shall not be construed to represent a waiver of this provision 4.
COST OF LIVING ADJUSTMENT TO MINIMUM RENT: The minimum monthly rent provided for
in paragraph 3 shall be subject to a three (3%) percent per annum increase of
the term of this Lease, 5. RENEWAL OPTION: Sixty (BO) days prior to the
expiration of this lease of ten (10) years, Lessee shall have the option to
renew this lease for two (2) additional terms of fir" (5) years each. If Lessee
elects to exercise any such option. Lessee shall provide Lessor with written
notice, certified or registered mail, no later than sixty (60) days prior to the
expiration of this lease. or the first extension term, if applicable, The
minimum monthly rental at the beginning of each option term shell be (a) fifteen
(15%) percent in excess of the minimum monthly rental m effect at the end of the
month immediately preceding the commencement of the appropriate option term or
(b) ninety-five percent (95%) of the fair market rental value of 2 INITIAL-
Lessee Lessor (Illegible) Lessor (Illegible) 2



--------------------------------------------------------------------------------





Message [slide4.jpg]

the Premises at the time of the commencement of the appropriate option term,
whichever is greater Should Lessor and Lessee be unable to agree upon the fair
market rental value of the Premises, they shall submit the issue of same to
arbitration under the rules of the American Arbitration Association. 8. DEPOSIT.
The security deposit above specified shall be held by Lessor as security for the
performance of Lessee's obligations under this lease, including without
limitation, the surrender of possession of the premises to Lessor as herein
provided. If Lessor applies any part of the deposit to cure any default of
Lessee, Lessee shall, immediately upon demand. deposit with Lessor the amount so
applied so that Lessor shall have the full deposit on hand at all times during
the term of this lease. 7. USE AND OCCUPANCY: Less" shall use the premises
during the term of this lease for the purpose of operating a bank and bank
related uses only. Any other use or occupancy of the premises without the
written consent of the Lessor shall constitute a breach by Lessee of the terms
and conditions of this lease, resulting in a default by the Lessee. No use or ad
shall be done by Lessee in or about the premises which will increase the
existing rate of insurance upon the property, or cause cancellation of Insurance
or insurance policies concerning the premises or properly. B. KEYS: Keys to the
premises shall be supplied by Lessor, who shall have the right to retain copies
of such keys. Should Lessee change locks to the premises. Lessee must notify
Lessor and provide Lessor with copies. 9. ASSIGNMENT/SUB-LEASE: Lessee shall not
assign this lease or sublet any portion of the premises without prior written
consent of the Lessor. Such consent shall not be unreasonably withheld or
delayed. No consent to any assignment or sublease shall constitute a further
waiver of the provisions of this paragraph. Any such assignment or subletting
without the consent of the Lessor shall be void, and, at the option of the
Lessor, may terminate this lease. In the event of a sublease. Sub lessee pays
more than the base rent to INITIAL Lessee Lessor (illegible) Lessor (illegible)
3



--------------------------------------------------------------------------------





Message [slide5.jpg]

essor, The Lessor shall receive 60% of any increase. 10. ORDINANCE. Lessee shall
comply with all statutes, ordinances and requirements of all municipal, State
and Federal authorities now in force, or which may hereafter be in force,
pertaining to the premises. occasioned by or affecting the use thereof by
Lessee. A final judgment of any State or Federal Court abatement proceeding,
affecting the use of Me premises shall. at the option o1 the Lessor, be deemed e
breach hereof. 11. MAINTENANCE, REPAIRS, and ALTERATIONS: Lessee acknowledges
that the premises are in good order and repair. unless otherwise indicated by
latter within 30 days of the date of this lease. Lessee shall maintain the
promises in good and safe condition. including plate glass, electrical wiring,
plumbing, heating and air conditioning (if any), installations and any other
system or equipment upon the promises and shall surrender the same, at
termination hereof, in as good condition as received, normal wear and tear
excepted. Lessee shall be responsible for all repairs and maintenance required
which are not normal wear and tear, excepting the root and exterior walls of the
building which shall be maintained by Lessor, (a) Lessee shell make no,
alterations, additions or improvements to the premises a any part thereof.
without first obtaining the prior written consent of Lessor which shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, and subject to
the remainder of this Subparagraph 11(a). Lessee shall have the right to install
an automatic teller machine and a night drop box in the Premises, both of which
will penetrate through the exterior wall(s) of the Premises. Lessee shall
provide Lessor with copies of all plans, blueprints. specifications and permits
upon seeking such consent. Lessor may impose as a condition to said consent.
such reasonable requirements as Lessor may deem necessary. including without
limitation, the right of approval of the contractor and the time during which
the work is to be accomplished. (b) Prior to the commencement of any substantial
repair, improvements or alterations. Lessee shall give Lessor at least thirty
(30) days written notice before the start of such improvements or alterations
Lessee must obtain all required or necessary government INITIAL: Lessee Lessor
(illegible) ) Lessor 4



--------------------------------------------------------------------------------





Message [slide6.jpg]

permits or consent before the commencement of such work. (c) Lessee shall, prior
to the commencement of any work, cause to be filed and posted the appropriate
Notice d Non-Responsibility, absolving Lessor. Lessee shall, al all times, keep
the premises lien free and shell, upon five (5) days notice, discharge any hens
filed against the premises. (d) In the event of a failure by Less" to make any
required maintenance or repair, which failure continues for period of thirty
(30) days after written notice from Lessor to Lessee, which said written notice
shall specify the necessary maintenance or repair(s). or, I such required
maintenance or repairs) cannot reasonably be completed within thirty (30) days.
if Less" does not commence such maintenance or repair(s) within thirty (30) days
after such notice from Lessor and thereafter diligently prosecute such
maintenance w repair(s) to completion, then Lessor shall be entitled to, but not
obligated to, perform the maintenance w repair work and to charge Lessee
therefore, together with the maximum rats of interest thereon allowable under
law from the date(s) of Lessor's payment(s). If Lessee does not reimburse Lessor
for said costs and interest within ten (10) days after written demand therefore.
then Lessor shall be entitled to. but not obligated to; (1) satisfy any amount
owed by Lessee under this paragraph from any security deposit held by Lessor
pursuant to this lease or (2) treat nonpayment as a breach/default of the lease
end terminate this lease. 12. SIGNS, Lessee shall not place any sign upon the
exterior of the premises or in the interior of the premises if such interior
sign is visible from the exterior of the premises. without first obtaining the
written consent and approval of Lessor and the Town of Tiburon, where required.
Lessor reserves the power and right to adopt a standard exterior sign
requirement Notwithstanding the foregoing, Lessee may place its standard signage
upon the exterior and interior of the Premises, subject to the consent and
approval of the Town of Tiburon, 13. ENTRY AND INSPECTION: Lessee shall permit
Lessor or Lessors agents to enter upon the premises et reasonable times and upon
reasonable notice, for the purpose of inspecting the same and will permit
Lessor. at any time within sixty (80) days prior to the expiration of this
lease. to place upon the promises any usual 'To Let" or "For Lease" signs. 5
INITIAL: Lessee Lessor (illegible ) Lessor 5



--------------------------------------------------------------------------------





Message [slide7.jpg]

and permit persons desiring to base the same to inspect the premises thereafter.
14.TAX INCREASES: In the event that the real property upon which the premises is
located is re-assessed for any reason and a higher tax is levied on such, Lessee
shall pay to Lessor, as additional rent, Lessee's proportionate share of such
increase, to be calculated as follows: The total increase in the real property
taxes for the entire tax assessor's parcel in which the premises is located.
multiplied by a fraction, the numerator of which is the number of square feet
specified in Paragraph t above, and the denominator is the total number o1
rentable square feet owned by the Lessor in that tax assessors parcel. 15.
INSURANCE: Lessee. at his expense, shall maintain plate glass. Public liability
and property damage insurance, insuring Lessee end Lessor with minimum coverage
of $1,000.000 combined single limit of bodily injury and property damage
liability, Lessee shall provide Lessor with a Certificate of Insurance showing
Lessor as additional insured within 30 days of occupancy. The Certificate shall
provide for a 30-day written notice to Lessor in the event of cancellation or
material change of coverage. To the maximum extent permitted by insurance
policies which may be owned by Lessor or lessee. Lessee and Lessor, for the
benefit of each other. waive any and all rights of subrogation which might
otherwise exist. 16. UTILITIES: Lessee agrees to be responsible for, and will
promptly pay for all utilities. including but not limited to gas, electricity,
telephone and heat. Lessee shall arrange and pay for refuse or garbage removal
sufficient to keep premises in a neat and sanitary condition. Lessor may or may
not provide a trash bin to be used by Lessee and others. Should Lessor choose to
provide such, it shall be for the convenience o1 Lessor and may be withdrawn.
terminated or altered at any time. without notice 17 LESSOR'S REMEDIES ON
LESSEE'S BREACH: If Less" breaches any clause of this base; Lessor shall have
the following remedies in addition to its other rights and remedies in such
event INITIAL: Lessee Lessor (illegible) Lessor 6



--------------------------------------------------------------------------------





Message [slide8.jpg]

A. Termination:~ Lessor may terminate the lease on giving three (3) days written
notice o( such termination to Lessee. 8. Reletting Premises: Lessor may relet
the premises or any part thereof, for any term. without terminating the lease,
at such rent end on such terms as he may choose. Lessor may make alterations and
repairs to the premises. (1) Liability of Lessee on Reletting: Lessee shall be
liable to Lessor in addition to his other liability for breach of the lease, for
all expenses of the reletting and o1 the alterations and repairs made which
Lessor may incur. In addition, Lessee shall be liable to Lessor for the
difference between the rent received by Lessor under the reletting and the rent
installments that are due for the same period under this base (2) Application of
Rent on Reletting: Lessor, at his option may apply the rent received from
reletting the premises as follows: a. To reduce Lessee's indebtedness to Lessor
under the lease, not including indebtedness for rent, b. To expenses of the
relenting and alterations and repairs made; c. To rent installments due under
this base: d. To payment of future rent Installments under this lease as it
becomes due If the Sub lessee (new Lessee) does not pay rent installment
promptly to Lessor, and the rent installment has been credited in advance of
payment to Lessee's indebtedness other than rent, or if rentals from the new
Lessee have been otherwise applied by Lessor as provided for herein, and during
any rent installment period are less than the rent payable on the corresponding
installment period under this lease, Lessee agrees to pay Lessor the deficiency
separately for each rent-installment deficiency period, and before the end of
that period Lessor may recover from Lessee. on terminating the lease for
Lessee's breach, all damages proximately resulting from the breach, including
the cost of recovering the premises, and the worth of the balance of this lease
over the reasonable rental value of the promises for INITIAL: Lessee Lessor
(illegible) ) Lessor (illegible) 7



--------------------------------------------------------------------------------





Message [slide9.jpg]

the remainder of the lease term, which sum shall be immediately due lessor from
Lessee. Lessee will be deemed to have breached a clause of this lease If Louse,
a. Fads to make any monetary payment required to be made under this Lease within
ten (10) days after H is due; or b. Fails to perform any other agreement of
lessee contained in this Lease within thirty (30) days after notice from Lessor
that performance is due, a, i1 performance cannot reasonably be completed within
thirty (30) days, if Lessee falls to commence cure within thirty (30) days after
notice from Lessor and thereafter diligently pursue performance to completion.
18. ABANDONMENT OF PREMISES: Lessee shag not vacate or abandon the premises at
any time during the term hereof. and it Lessee shell abandon or vacate the
premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Lessee left upon the premises shall be deemed abandoned,
al the option of Lessor. 19. TRADE FIXTURES. Any and a9 improvements made to the
premises during the term hereof shall belong to the Lessor, except trade
fixtures of the Lessee. Lessee may, upon termination hereof, remove at his trade
fixtures, but shell repair or pay for all repairs necessary for damages to the
premises occasioned by such removal. 20 DESTRUCTION OF PREMISES: In the event of
a partial destruction of the premises during the term hereof, from any cause,
Lessor shall forthwith repair the same, provided that such repairs can be made
within one hundred eighty (180) days under existing governmental laws and
regulations, but such partial destruction shall not terminate this base, except
that Lessee shall be entitled to a proportionate reduction of rent while such
repairs am being made, based upon the extent to which the making of such repairs
shall interfere with the business of lessee on the premises. If such repairs
cannot be made within said one hundred eighty (180) days. Lessor, at his option,
may make the same within a reasonable time, this INITIAL: Lessee Lessor
(illegible) Lessor 8



--------------------------------------------------------------------------------





Message [slide10.jpg]

lease continuing in effect, with the rent proportionately abated as aforesaid,
and in the event that Lessor shall not elect to make such repairs which cannot
be made within one hundred eighty (180) days, this lease may be terminated at
the option of either party. In the event that the building in which the rented
premises may be situated is destroyed to an extent of not less than one third of
the replacement costs thereof. Lessor may elect to terminate this lease, whether
the rented premises be injured or not. A total destruction of the building in
which the premises may be situated shall terminate this lease. In the event of
any dispute between Lessor and Lessee with respect to the provisions hereof, the
matter shall be settled by arbitration in such e manner as the parties may agree
upon, a if they cannot agree, in accordance with the rules of the American
Arbitration Association. 21. INDEMNIFICATION OF LESSOR: Lessor shall not be
liable for any damage or injury to Lessee, or any other person, or to any
property, occurring on the rented premises or any pen thereof. except any damage
caused by the willful ad or gross negligence of Lessor, and Lessee agrees to
hold Lessor harmless from any claim for damages, no matter how caused except for
damage Caused by the willful ad or gross negligence of Lessor. tf Lessor is
unable to deliver possession of the premises at the commencement hereof, Lessor
shall not be liable for any damage caused thereby, nor shall this lease be void
or voidable, but Lessee shall not be liable for any rent until possession is
delivered. (A) If delivery of possession of the premises is delayed for any
reason and the lease is not terminated by the Lessor. then, in that event. the
term of the lease shall be extended for the period of time by which delivery of
possession of the premises is delayed, so long as said delay does not exceed a
period of six (6) months, in which case, this base shall terminate 22. ATTORNEYS
FEES In the event suit should be brought for recovery of the premises or for any
sum due hereunder, or because of any ad which may arise out of the possession of
the premises, by either party, the prevailing party shall be entitled to all
costs incurred in connection with such action, including a reasonable attorneys
fees. INITIAL: Lessee Lessor (illegible) Lessor 9



--------------------------------------------------------------------------------





Message [slide11.jpg]

23. WAIVER: No failure of Lessor to enforce any term hereof shell be deemed to
be a waiver of said term 24. NOTICES: Any notice which either party may or is
required to give, shall be in writing and be given by personal service or by
mailing same, postage pro-pad, to Lessee at 630 Las Gallinas Avenue, San Rafael,
California 94903, Attention: Accounting Department, or to Lessor at the address
shown at the beginning of this Lease, or at such other place which may be
designated by the parties from time to time by notice to the other party. 25.
HOLDING: Any holding over after the expiration of this lease, with the consent
of the Lessor, shall be construed as a month-to-month tenancy at a rental of
$7,500.00 per month, otherwise m accordance with the terms hereof. as
applicable. Any such holding over can be done only with the written approval of
the Lessor 26. DISHONORED CHECKS If a rent check of the Lessee is dishonored for
any reason, there shall be a charge of $50.00 due Lessor as additional rent Each
subsequent rent check shall be in the form of a cashier's check only. 27. WATER
DAMAGE: Lessor shall not be liable for water damage within the leased premises,
which results in damage to the interior structure a personal property within the
leased premises 28. PERMITS: In the event that Lessee desires to remodel or
alter the interior of the premises. Lessee shall obtain all necessary permits
from appropriate government entities Work shall be commenced only after Lessor
has granted the written approval as specified in Paragraph 10 above and all
other conditions m Paragraph 10 above have been satisfied 29. PARKING: Lessee
shell have no right to occupy any parking spaces under this lease. Any agreement
for parking shall be made in writing and shall be a separate and distinct
agreement. INITIAL: Lessee Lessor (illegible) Lessee 10



--------------------------------------------------------------------------------



Message [slide12.jpg]

30. CHOICE OF LAW: This lease end any amendments thereto shall be governed by
the laws of the State of California, 31. SEVERABILITY. The various paragraphs
and provisions of this lease are expressly declared to be severable from a11
others. Should a certain paragraph or provision be declared to be void or
unenforceable, it shall not the enforceability of any remaining paragraph a
provision and the remaining portions of this lease shall continue in full force
and effect as if the void or unenforceable portions were not a part of this
lease. 32. EXHIBITS: The Wowing exhibits, if any, have been made a part of this
lease before the parties' execution hereof: EXHIBIT A & B. All exhibits,
attachments. annexed instruments and addenda referred to herein shall be
considered a part hereof for all purposes with the same face and effect as
copies at full length herein. 33. CAPTIONS: The captions or headings of
paragraphs in this lease are inserted for convenience only and shall not be
considered in construing the provision hereof, H any questions of intent should
arise 34. USE OF LANGUAGE: Words of any gender used in this base shall be held
and construed to include any other gender, and words in the singular shall be
held to include the plural, unless the context otherwise requires. 35.
Integration This base and any amendments thereto represents the entire agreement
of the parties and cannot be modified, extended, canceled a emended without a
writing signed by all parties 36. COUNTERPART ORIGINALS: This base has been
executed in two (2) counterparts, each of which is a counterpart original.
INITIAL: Lessee Lessor (illegible) Lessor 11



--------------------------------------------------------------------------------





Message [slide13.jpg]

37, BINDING EFFECT- The commencement of the term of this Lease end Lessee's
obligations hereunder is subject to Lessee's obtaining all necessary regulatory
approvals from agencies having jurisdiction over lessee. H Lessee has not
obtained such approvals within sixty (80) days of this Lease, Lessee may cancel
this Lease upon notice to Lessor. Subject to the preceding sentence this lease
shall be binding on the parties hereto and their respective heirs, executors,
administrators. successors and assigns The Lessee herein covenants by and for
himself, his heirs, executors. administrators. assigns, and all persons claiming
under a through him, and this lease is made and accepted upon and subject to the
following conditions That there shall be no discrimination against. or
segregation of any person a group of persons, on account of race, color, creed,
religion, sex, marital status, sexual orientation, national origin or ancestry,
in the leasing, sub-leasing transferring. use, occupancy, tenure or enjoyment of
the premises herein leased, nor shall the Lessee himself, or any person claiming
under or through him, establish or permit any such practice or practices of
discrimination or segregation with reference to the selection location, number,
use a occupancy of tenants, sublessees, subtenants, or vendees in the premises
herein leased. 38. EXERCISE OF EMINENT DOMAIN: A. Taking. An appropriation or
taking under the power of eminent domain of ad. or a portion, of the Building.
are sometimes hereinafter called a "taking." B. Total Taking of the Premises. If
all of the Premises shall be taken this lease shall terminate and expire as of
the date of taking o1 actual physical possession of such portion of the Premises
by the condemnor, and Lessor and Lessee shall thereupon be released from any and
all further liability, hereunder. In such event Lessee, provided there is no
diminution of any award granted to Lessor as a result of such condemnation,
shall be entitled to Participate in any condemnation award so as to be
compensated for the cost of relocation, removal and decrease in value, as a
result of such taking of Lessee's fixtures, equipment end stock-in-trade located
in the Premises, goodwill and any other items to which Lessee is entitled under
applicable law and the value o1 Me leasehold o1 which Lessee is Lessor
(illegible) ) Lc 12



--------------------------------------------------------------------------------





Message [slide14.jpg]

being deprived for the remainder of the then remaining term. (not considering
any unexercised options) o( this Lease. Nothing m this Paragraph 38 shall be
construed as a waiver by Lessor of any rights vested in it by law to recover
damages from a condemnor for the taking of its right, bills, or interest in the
Building. C, Partial Taking In the event of the taking of: (1) any portion o1
the Premises, or any portion of the Building, so that the remainder thereof n
not reasonably adapted to the continued leasing of the Premises by Lessee, or
(2) access, whether by a taking or otherwise, of the Building or a portion
thereof to adjoining thoroughfares, so that the accessibility is so limited and
reduced that in Lessee's reasonable opinion the continued leasing of the
Premises by Lessee will become impracticable or unprofitable; then Lessee shall
have the right to cancel and terminate this Lease as hereinafter provided.
Within ninety (90) days after receipt by Lessee from Lessor of written notice
that a condemnation action has been commenced, Lessee may, by written notice to
Lessor, notify Lessor of its election to terminate this Lease, whereupon the
parties shall be released from any and all further obligations under this Lease
and Lessee shag share in any award a sale price as provided in Paragraph 38(B)
of this Lease. D, Repair. Unless terminated pursuant to Paragraphs 38(B) or
38(C) above, this Lease shall remain m full force and effect. Lessor shall
promptly, at its expense to the extent of the proceeds of the taking, make all
repairs and alterations to the Building and the improvements thereon (including.
without limitation, the Premises) necessitated by such taking so that the
portions of the Building not taken constitute a complete architectural unit-
Lessee shall repair, after, remove or replace its equipment and trade fixtures
in the Premises as necessitated by such taking. (1) Lessee shall continue to
utilize the Premises for the operation of the business to the extent that it may
be practicable to do so from the standpoint of good business- Prior to the
completion of repair and restoration work by Lessor, minimum monthly rental and
other charges payable by Lessee shall be equitably abated in the proportion that
the unusable part of the Premises bears to the whole thereof effective as the
date of taking. When Lessee completely resumes business in the Premises, minimum
monthly rental and other charges INITIAL: Lessee * Lessor (illegible) Lessor
(illegible) 13



--------------------------------------------------------------------------------



Message [slide15.jpg]

shall be reduced in the proportion which the area taken or sold bears to the
original total area of the Premises. (2) if it is impracticable for Lessee to
continue to utilize the Premises, all rental arid other charges shall equitably
abated from the time of the actual taking or any disturbance of Lessee's
possession of the Premises and/or the enjoyment by Lessee of its rights in the
Building hereto pursuant to this Lease, until completion of such repair and
restoration work by Lessor. and the expiration of such further reasonable time
as shall be necessary to enable Lessee to resume doing business in the Premises.
E. Notice of Proceedings, Upon service on either party hereto of any legal
process in connection with any condemnation proceedings, the party so served
shall give immediate notice thereof to the other party hereto F. Temporary
Taking. In the event of a taking of the Premises arid/or any other area within
the Building. or any portion thereof, for temporary use (specifically one not
exceeding sixty (80) days in duration). without the taking of the fee simple
title thereto, this Lease shall remain in full force and effect All awards.
damages, compensation and proceeds payable by the condemnor by reason of such
taking relating to the Premises, or relating to the such other areas but
reasonably attributable to the Premises, for periods prior to the expiration of
the Lease shall be payable to Lessee. All such awards, damages, compensation and
proceeds for Periods attar the expiration of the Lease shall be payable to
Lessor. Anything contained (60) days may, at Lessee's option be deemed a
permanent taking and shall be governed by herein to the contrary
notwithstanding, a temporary taking for any period in excess of sixty G. Lease
Prevails, In the event of any taking, the rights and obligations of the parties
shall be determined by this Lease and Lessor and Lessor waive any rights at law
to the contrary Paragraphs 38(A) or 38(B), as applicable 39. OBLIGATIONS OF
LESSOR: The obligations of the Lessor under this Lease shall be joint and
several. INITIAL: Lessee Lessor Lessor 14



--------------------------------------------------------------------------------



Message [slide16.jpg]

IN WITNESS WHEREOF, LESSOR and LESSEE have executed this Commercial Lease the
date and year first above written The undersigned Lessee hereby The undersigned
Lessor hereby executes this Lease and executes this Lease and acknowledges
receipt o1 a copy hereof. acknowledges receipt of a copy hereof. DATE: 8-4-05
DATE: August 9, 2005 [illegible] /s/ Laleh S. Zelinsky Tamalpais Bank Laleh S.
Zelinsky By: President/CEO Main Street Properties, Lessor Title /s/ Barbara Z.
ABRAMS Barbara Z. ABRAMS dba Main Street Properties, Lessor INITIAL: Lessee
[illegible] Lessor (illegible) Lessor 15



--------------------------------------------------------------------------------





Message [slide17.jpg]

THIS CONTRACT PLEASE READ IT CAREFULLY PARKING SPACE LICENSEE AGREEMENT EXHIBIT
B TO LEASE THIS AGREEMENT is made and entered into by and between MAIN STREET
PROPERTIES, hereinafter referred to as 'LICENSOR', and TAMALPAIS BANK,
hereinafter referred to as 'LICENSEE". 1. Licensor agrees to allow Licensee
exclusive use of two (2) parking spaces located in the rear of the Maritime
Plaza building, seven days weekly. and two (2) non-exclusive parking spaces
located in the Beach Road/Tiburon Boulevard parking lots, Monday through
Saturday and two (2) exclusive, marked parking spaces located in the Maritime
Plaza Center parking lot only, Monday through Friday. during the rental term of
the leased premises. 2, Licensees' parking passes will be valid exclusively at
the Tlburon Boulevard Parking Lot on the following days: Opening Day of Yacht
Season New Year's Day President's Day Martin Luther King, Jr Birthday (observed)
Memorial Day Independence Day Labor Day 3. Licensee shag not leave any
automobile in Licensor's parking lot overnight without express written
permission to do so. entry. 1. This license is personal to Licensee and la not
transferable to any other person or 5. (a) We assume no liability for theft,
collision fire or damage of any kind whatsoever except when directly
attributable to our own negligence, and in that event only to the extent of the
retail used car value of the licensed vehicle on the date of storage. We assume
no liability for damage or injuries resulting from faulty brakes a other
mechanical failure. or horn your failure to set brakes property, leave car in
gear or to curb wheels sharply when parked on incline (b) In case of damage, the
Licensee must demand repairs before the vehicle is removed from the premises,
and on demand Ucensor shall be entitled to make or order repair of the vehicle
if Licensor so chooses. Lessor (illegible) Lessor INITIAL Lessee 16



--------------------------------------------------------------------------------



Message [slide18.jpg]

(c) In no event shall liability extend to payment for loss of use of vehicle. or
for loss of any articles left in a vehicle. or otherwise. (d) No employee or
agent of the licensor may after our liability hereunder, orally (e) This
constitutes the entire contract and acceptance of this contract constitutes
acknowledgment by the Licensee that Licensee has read and agrees to the terms of
this contract, 6. This contract and any amendments thereto represents the entire
agreement of the parties end cannot be modified, extended. canceled or amended
without a writing signed by both parties. Date: 8-0-05 [illegible] Tamalpais
Bank, Licensee Date August 9, 2005 /s/ Laleh S. Zelinsky Laleh S. Zelinsky dba
Main Street Properties Licensor /s/ BARBARA Z. ABRAMS BARBARA Z. ABRAMS dba Main
Street Properties, Licensor INITIAL: Lc Lessor [illegible] Lessor 17



--------------------------------------------------------------------------------